Citation Nr: 0725768	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  03-14 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cerebral ataxia.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.  


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1961 to April 
1966.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, denied reopening a claim of 
entitlement to service connection for cerebral ataxia 
secondary to chemical exposure.  

The veteran testified in support of this claim at a hearing 
held in Washington, D.C., in August 2004, before a former 
Veterans Law Judge.  Thereafter, in a decision issued in 
September 2004, the Board reopened the veteran's claim and 
then remanded it to the RO for additional action.

In January 2006, the Board denied the claim on its merits.  
The veteran then
appealed the Board's decision to the United States Court of 
Appeals for Veterans
Claims (Court).  In December 2006, based on a Joint Motion 
For Remand (joint
motion), the Court remanded the claim to the Board for 
compliance with the
instructions in the joint motion.  

The Board in turn remands the claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
cerebral ataxia.  He asserts that he developed this condition 
in service secondary to chemicals to which he was exposed 
while working with hydraulics, fueling, cleaning and painting 
airplanes, cleaning barracks, and spraying insecticides.  
Additional action is necessary before the Board decides this 
claim.  

In a September 2004 Remand, the Board instructed the RO to 
undertake certain action in support of the veteran's claim.  
The Board specifically instructed the RO to afford the 
veteran a VA examination, during which the examiner was to 
review the claims file, conduct all indicated tests, and 
comment on treatise articles the veteran submitted in support 
of his claim.  As the parties to this appeal have agreed in 
their joint remand, noted above, the RO did not comply fully 
with the Board's instructions in this regard, thereby 
necessitating a remand pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998).  On remand, the RO should protect the 
veteran's due process rights by affording him another VA 
examination, during which an examiner can accomplish all 
previously requested tasks, including, as the previous VA 
examiner suggested, conducting repeat magnetic resonance 
imaging.   

In addition, in Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004), the Court held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, the 
Court further held that, under 38 C.F.R. § 3.159(b), VA must 
request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim during the course of this appeal.  However, such notice 
does not satisfy the requirements noted above.  This 
procedural defect must therefore be cured on remand by 
providing the veteran more comprehensive VCAA notice, which 
complies with the aforementioned case precedent.  

Finally, in an April 2004 rating decision, the RO, in part, 
denied the veteran service connection for headaches and 
nosebleeds, claims that are inextricably intertwined with the 
claim on appeal.  Thereafter, in a written statement received 
in May 2004, the veteran expressed disagreement with this 
decision.  To date, the RO has not issued a statement of the 
case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2006); 
see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996).  Once VA does so on Remand, it should return 
the veteran's claim for service connection for headaches and 
nosebleeds to the Board for a decision only if the veteran 
perfects his appeal of these claims in a timely manner.  
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In 
re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that, if the claims file does not contain a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board is not required, and in fact, has no 
authority, to decide the claim).

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice 
pertaining to his claim, which satisfies 
the requirements of the Court's holdings 
in Pelegrini II, Quartuccio and 
Dingess/Hartman.  

2.  Afford the veteran a VA neurological 
examination by a neurologist for the 
purpose of determining the etiology of 
the veteran's cerebral ataxia.  Provide 
the examiner with the veteran's claims 
file for review.  Ask the examiner to 
confirm in his written report that he 
conducted such a review, including of the 
veteran's service and post-service 
medical records and all treatise articles 
the veteran submitted in support of his 
claim.  
Following a comprehensive evaluation, 
during which all indicated studies, 
including repeat magnetic resonance 
imaging, are conducted, the examiner 
should: 

a) opine whether the veteran's 
cerebral ataxia is at least as 
likely as not related to chemicals 
to which the veteran was allegedly 
exposed during service, including 
while working with hydraulics, 
fueling, cleaning and painting 
airplanes, cleaning barracks, and 
spraying insecticides; 

b) if not, opine whether the 
veteran's cerebral ataxia is at 
least as likely as not related 
otherwise to the veteran's period of 
active service, including alleged 
in-service dizziness, headaches, 
balance difficulties, nosebleeds and 
a tendency to bump into objects;

c)  the examiner also should also 
indicate whether it is as least as 
likely or not that t's cerebral 
ataxia has more than one etiology, 
or a combination of etiologies   

d) in so opining, comment on the 
treatise articles the veteran 
submitted in support of his claim, 
which relate certain disorders, 
including cerebral ataxia, to 
exposure to toxic chemicals, and the 
April 2004 examiner's identification 
of alcohol abuse as a likely 
etiology of the cerebral ataxia; and   

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Provide the veteran a statement of the 
case pertaining to the claims of 
entitlement to service connection for 
headaches and nosebleeds.  If the veteran 
then perfects his appeal of the RO's April 
2004 denial of these claims by submitting 
a timely and adequate substantive appeal, 
return the claims to the Board for 
appellate review.

4.  Thereafter, readjudicate the claim 
being remanded based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  


Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).












The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


